Title: General Orders, 30 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Englishtown [N.J.] June 30th 1778.
                        ParoleC. Signs
                        
                    
                    The Men are to wash themselves this afternoon & appear as clean and decent as possible.
                    Seven ôClock this evening is appointed that We may publickly unite in thanksgivings to the supreme Disposer of human Events for the Victory which was obtained on sunday over the Flower of the British Troops.
                    Accurate Returns of the killed wounded & missing in the battle of Monmouth are immediately to be made to the Adjutant General’s Office.
                    The troops are to be completed with Provision for tomorrow and have it cooked to day.
                    The whole Army except Maxwell’s Brigade is to move at two ôClock tomorrow morning, and every thing is to be in the most perfect readiness to night.
                    General Maxwell will apply at Head-Quarters for particular Orders.
                    Complaint having been made to the Commander in Chief that certain Persons belonging to the Army have seized the Property of Inhabitants which had been concealed in order to escape the Ravages of the Enemy—He calls upon the Commanding Officers of Corps to order a strict search of the soldiers Packs at Parade time that the offenders may be discovered & brought to condign Punishment—Such Articles as may be found agreeable to a List left at the Adjutant General’s are to be sent to his Office that they may be restored to the owners.
                    The General further gives Notice that the detestable Crime of Marauding will henceforward be invariably punished with instant Death.
                